Case: 21-40707     Document: 00516420887         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 5, 2022
                                  No. 21-40707
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Romulo Chapa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:18-CR-960-9


   Before Stewart, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Romulo Chapa pleaded guilty to money laundering, in violation of 18
   U.S.C. § 1956(a)(2)(A), and was sentenced to 151 months of imprisonment.
   He appeals his sentence.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40707      Document: 00516420887           Page: 2     Date Filed: 08/05/2022




                                     No. 21-40707


          Chapa contends that the district court erred in finding the amount of
   cocaine for which he was responsible for purposes of sentencing. He asserts
   that the quantity finding in the presentence report (PSR) was not supported
   by specific credible evidence. He admits that he is responsible for the drug
   equivalent of the currency for which the district court found him accountable
   and conceded in the district court that he delivered loads of cocaine while he
   actively participated in a drug trafficking organization. However, he asserts
   that the district court attributed too much weight to him.
          We review the district court’s drug-quantity finding for clear error.
   United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). None exists if
   the district court’s finding is plausible in light of the record as a whole. Id.
          In light of the deference owed to the district court’s fact finding, see
   United States v. Lucio, 985 F.3d 482, 486 (5th Cir.), cert. denied, 142 S. Ct. 177
   (2021), Chapa has not shown that the drug-quantity finding was implausible
   in light of the record as a whole, see Betancourt, 422 F.3d at 246. The quantity
   finding was derived from an investigation by law enforcement, was in part
   corroborated by Chapa’s own version of the facts, and reflected, inter alia,
   quantity estimates given by cooperating sources who participated in the drug
   trafficking organization. The facts in the PSR were based on information that
   render recitations as to quantity reliable. See United States v. Kearby, 943 F.3d
   969, 974 (5th Cir. 2019); United States v. Fields, 932 F.3d 316, 320 (5th Cir.
   2019); United States v. Alford, 142 F.3d 825, 832 (5th Cir. 1998). Moreover,
   the quantity finding was based on conduct in which Chapa participated and
   properly was based on the sources’ estimates of the size of the loads that he
   transported. See Alford, 142 F.3d at 832. The record plausibly supports that
   Chapa delivered loads equal to the amount in the PSR and establishes that
   the quantity determination, which was a conservative estimate, was based on
   information with some indicia of reliability. See Betancourt, 422 F.3d at 246;




                                           2
Case: 21-40707        Document: 00516420887        Page: 3   Date Filed: 08/05/2022




                                    No. 21-40707


   United States v. Dickerson, 909 F.3d 118, 128 (5th Cir. 2018); see also Lucio,
   985 F.3d at 487.
          Importantly, Chapa presented no evidence to support that he typically
   transported less cocaine than the PSR identified or to suggest that the facts
   in the PSR as to quantity were wrong. Because he did not show that the facts
   in the PSR concerning quantity were untrue or inaccurate, the district court
   could consider those facts as sufficiently reliable evidence of the amount of
   cocaine for which he was accountable. See United States v. Harris, 702 F.3d
   226, 230 (5th Cir. 2012). His mere objections were insufficient to rebut the
   PSR. See United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3